Citation Nr: 1400657	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 11, 2011 for service-connected right shoulder separation. 

2.  Entitlement to an increased rating for service-connected status post right shoulder separation with residual right shoulder strain (right shoulder disability), currently evaluated as 30 percent disabling. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A December 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for service-connected right shoulder separation.  In December 2009, the RO denied entitlement to service connection for bilateral hearing loss.  

In a September 2011 rating decision, the RO recharacterized the Veteran's service-connected disability as status post right shoulder separation with residual right shoulder strain and granted an increased rating of 30 percent, effective July 11, 2011.  As this is not the highest possible rating for this disability, the Veteran's claim for an increased evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In March 2008, the Veteran filed a claim for an increased rating for his service-connected shoulder disability.  In December 2008, the RO continued the 10 percent rating.  In February 2009, well within the appeal period, the Veteran filed a notice of disagreement with the rating.  Specifically, he stated that, "I would like a second opinion on the ruling for my right shoulder separation.  I do not possess the range of motion in my arm and shoulder described in the ruling for my shoulder."  Although it was not labeled a NOD, the Board notes that there are no magic words for establishing disagreement.  Rather, it must be a written communication that can be reasonably construed as disagreement with a determination made by the agency of original jurisdiction.  38 C.F.R. § 20.201.  The Veteran's statement qualifies as such.  However, no subsequent action was taken in response to the Veteran's NOD, until he raised the current claim on appeal in July 2011.  The normal course of action would be for the AOJ to issue a statement of the case, which then the Veteran would have to respond to by filing a substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board finds that because the Veteran has been in continuous disagreement with the rating since his March 2008 claim, which ultimately was properly appealed from the July 2011 rating, the appropriate action taking into consideration judicial economy is for the Board to take jurisdiction of the rating from the earlier date.  On remand, the AOJ must review the evidence of record and issue a supplemental statement of the case covering the entire period on appeal, i.e., from the March 2008 claim forward.  

Next, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's shoulder disability.  A review of the Veteran's claims file reveals that he underwent a private magnetic resonance imaging (MRI) scan on his right shoulder in January 2010, the results of which revealed mild acromioclavicular (AC) joint osteoarthritis with small inferiorly projecting osteophytes of the AC joint and small anterior subacromial spur producing mild acromiohumeral outlet narrowing.  The Veteran was diagnosed with impingement syndrome and small intrasubstance tear of the subscapularis tendon, as well as mild shoulder joint arthrosis and complex tearing of the superior labrum and superior half of the anterior labrum.  

In August 2011, the Veteran was provided with a VA compensation examination to assess the severity of his right shoulder disability.  The VA examiner conducted a physical examination of the Veteran, including range of motion testing and x-ray, and provided a diagnosis of status post right shoulder separation with residual right shoulder strain.  The examiner did not indicate whether or not he had reviewed the claims file or medical evidence of record.  Significantly, the examiner did not provide any discussion of, or otherwise indicate that he considered, the January 2010 private MRI from which the Veteran was diagnosed with tendon and labrum tearing in his right shoulder.  The disability picture described in the examination is quite different from that described in the MRI report.  Accordingly, the Board finds that the August 2011 VA examination opinion is substantially lacking in probative value, and the Veteran must be afforded a new examination.  38 C.F.R. § 4.2 (2013); see Nieves-Rodriguez 22 Vet. App. at 304.

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board similarly finds that remand is necessary in order to provide the Veteran with a new VA examination to assess the nature and etiology of any hearing loss disability.  In a September 2009 rating decision, the RO denied the Veteran's hearing loss claim on the basis that there was no diagnosis of a current disability.  The RO provided the Veteran with an audiology examination in March 2010, which similarly revealed that the Veteran did not have a current hearing loss severe enough to be considered a disability pursuant to 38 C.F.R. § 3.385 (2013).  A review of the claims file, however, shows that the Veteran underwent a private audiology examination in September 2009, the results of which demonstrated that the Veteran had bilateral hearing loss such that it would be considered a disability for VA purposes.  In addition, the September 2009 private audiologist specifically diagnosed the Veteran with moderate to profound sensorineural hearing loss in both ears.  

The Board notes that the private audiometric testing report does not clearly indicate that the Maryland CNC word list was utilized for speech recognition testing, and thus, the results cannot be used to evaluate the Veteran's hearing loss disability.  38 C.F.R. § 4.85 (2013).  Though the March 2010 VA examination report stated that the examiner reviewed the claims file, his report is absent of any discussion or other indication that he considered the September 2009 private audiology examination and report.  Therefore, the Board finds that the March 2010 VA examination is lacking in probative value, and on remand, the Veteran must be afforded a new examination.  38 C.F.R. § 4.2 (2013); see Nieves-Rodriguez 22 Vet. App. at 304.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected shoulder disability.  The claims file, including a copy of this remand, must be provided to the examiner for review in conjunction with the examination.  The examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner should note the Veteran's subjective symptoms and address the following: 

(a)  Range of motion studies must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

(b)  The examiner is additionally asked to specifically comment on the significance of the January 2010 private MRI examination in which the Veteran was diagnosed with impingement syndrome and small intrasubstance tear of the subscapularis tendon, as well as mild shoulder joint arthrosis and complex tearing of the superior labrum and superior half of the anterior labrum, if any.

2.  Schedule the Veteran for an examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss to determine the etiology and severity of his current hearing loss disability.  The claims file, including a copy of this remand, must be provided to the examiner for review in conjunction with the examination.  The examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current hearing loss disorder and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the Veteran has a current hearing loss disability. 

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hearing loss disability had onset during or was caused by his active service.  

(d)  In reaching these conclusions, the examiner should comment on the significance of the September 2009 private audiometry examination in which the Veteran was diagnosed with "moderate to profound sensorineural hearing loss in both ears." 

The examiner should provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After ensuring that the requested actions are completed, readjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for service-connected right shoulder disability (from March 2008 forward).  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


